Title: To James Madison from Adam Stephen, 25 April 1790
From: Stephen, Adam
To: Madison, James


Dear sirBerkeley County April 25h 1790
I reced the pleasure of your letter, and am greatly Obliged for your Sentiments on the Assumption of the State Debts. If it could be justly done, it would greatly contribute to the establishment of the Fœderal Government. The N E & S W parts of our Empire are not like to Assimalate, and Should the Devil bring about a dissolution—The N Englanders have such a Coasting Trade that Their imposts and Tonnage into the Southern States would amount to a Large Sum, almost half the Trade of N England is to the S. States.
The Senate have met with great Applause for not taking Notice of the Quakers Memorial, and people find great fault with your House for wasting so much time and Expence, in a frivoulous manner.
It has disturbed the Minds of our people, and lessened their Confidence in Congress.
We had a Report here that the Se[c]retary of the Treasury was killed in a duel, and were all in Mourning.
Inclosd you have the Expostulations of Potowmac. I hope the people of N England will See their Interest so plainly that they will give instructions to their Delegates in favour of Potowmac. But I have a Suspicion that the Restless Massachusettians, are entering into new plans of Government. They have taken upon them to dictate more Amendment. Our Constitution at this Rate is to change Annually. I wish you health and am with great Esteem Dr Sir, your most Obt
Adam Stephen

N B I have inclosd to Mr White the Expostulations directd to the Printers of N England, and would be glad that they had them before they were made public at New York.
